Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/21 has been entered.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Dustin Szakalski on 7/14/22.

Please cancel claims 3 & 16-19 and amend claims 1 & 4 as outlined below. 
Please amend the claims as follows:

1. (Currently Amended) A battery pack comprising:
 a plurality of battery cells; 
a first conductive plate arranged over the plurality of battery cells and electrically connecting the plurality of battery cells, the first conductive plate comprising a first auxiliary hole;
 a second conductive plate arranged over the first conductive plate to overlap a portion of the first conductive plate and electrically connecting the plurality of battery cells the second conductive plate comprising a second auxiliary hole; [[and]] 
an insulating layer arranged between the first conductive plate and the second conductive plate: and 
an insulatinq structure between the plurality of battery cells and the first conductive plate, the insulatinq structure comprising a second protrusion protruding through the first auxiliary hole and the second auxiliary hole,
 wherein a space between the first conductive plate and the second protrusion at the first auxiliary hole is greater than a space between the second conductive plate and the second protrusion at the second auxiliary hole, 
wherein at least one of the first conductive plate and the second conductive plate comprises:
 a positive pole tab connected to a positive pole of a first battery cell among the plurality of battery cells; and 
a negative pole tab connected to a negative pole of a second battery cell among the plurality of battery cells; 
wherein each of the first conductive plate and the second conductive plate includes: 
holes exposing a positive pole and a negative pole of each of the plurality of battery cells; and
 tabs respectively arranged at the holes, 
wherein the holes of the first conductive plate and the holes of the second conductive plate overlap each other. 

3. (Cancelled)

4. (Currently Amended) The battery pack of claim 1, wherein the insulating layer includes holes overlapping the holes of the first conductive plate and the holes of the second conductive plate.  

16. (Cancelled)
17. (Cancelled)
18. (Cancelled)
19. (Cancelled)









Allowable Subject Matter

Claims 1-2, 4-6, 8-10 & 13-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The most relevant prior art has been presented. The prior art of record does not disclose wherein at least one of the first conductive plate and the second conductive plate comprises:
 a positive pole tab connected to a positive pole of a first battery cell among the plurality of battery cells; and 
a negative pole tab connected to a negative pole of a second battery cell among the plurality of battery cells; 
wherein each of the first conductive plate and the second conductive plate includes: 
holes exposing a positive pole and a negative pole of each of the plurality of battery cells; and
 tabs respectively arranged at the holes, 
wherein the holes of the first conductive plate and the holes of the second conductive plate overlap each other. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723